Case 1:18-cv-01391-RGA Document 500 Filed 08/10/21 Page 1 of 4 PageID #: 28347




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


INGEVITY CORPORATION, et al.,

                       Plaintiffs,

               v.                                      Civil Action No. 18-1391-RGA

BASF CORPORATION,

                       Defendant.



                    MEMORANDUM ORDER RE DAUBERT MOTIONS

       The parties have filed Daubert motions to exclude some or all of the opinions of the other

side's economics/damages expert. (D.I. 440, D.I. 443).

       I have read and considered the briefing on both motions. (D.I. 441,456,470; D.I. 444,

455, 468). I now decide those motions.

       The substance oflngevity's motion to exclude Dr. Mathur's opinions entirely is that her

opinion on lost profits damages is speculative. I note that there is a certain irony to Ingevity' s

insistence that since BASF never made a sale, damages are speculative. As BASF notes, this is

an antitrust case based on Ingevity's exclusion ofBASF's product from the market through anti-

competitive conduct. That Ingevity succeeded in excluding BASF hardly seems like a basis for

saying BASF cannot prove damages.

       More specifically, Ingevity makes three main arguments. It says Dr. Mathur uncritically

relied upon a document created by a BASF employee post-suit as the basis for her opinions.

Ingevity says Dr. Mathur assumes no disruption in BASF's source of carbon supply even though

its carbon supplier-EnerG2-went out of business after the start of the damages period.


                                             Page 1 of 4
Case 1:18-cv-01391-RGA Document 500 Filed 08/10/21 Page 2 of 4 PageID #: 28348




Ingevity says that Dr. Mathur failed to take into account that Ingevity's legitimate but ultimately

unsuccessful assertion of its patent has caused at least some delay in BASF's entry into the

market.

          BASF's responses to the more specific arguments are: (1) Dr. Mathur considered much

material beyond the one post-suit document, including, for example, lngevity's own internal

documents on the same issues arid a supply agreement BASF had signed with Kayser; (2) Dr.

Mathur explains the basis for her assumption for uninterrupted carbon supply; and (3) Dr.

Mathur did take into account the lawsuit, and concluded it had no impact.

          I have considered relevant record support for the various arguments.

          In particular, lngevity does not respond to the argument that Dr. Mathur relied upon

Ingevity's own records and the Kayser agreement. Thus, I conclude that lngevity has not shown

that Dr. Mathur's opinions are not based on reliable evidence; at most, lngevity has raised

questions about one particular piece of evidence on which Dr. Mathur relied.

          BASF cited a footnote in Dr. Mathur's expert report in support of its argument that she

considered the impact of the closing ofEnerG2. (D.I. 456 at 31, citing D.I. 457-1, Ex. 82 p. 5

n.14 (at 338 of 829)). 1 That footnote is based on a discussion with Ms. Rowe, a BASF

employee. Dr. Mathur testified that she did take the EnerG2 closing into account (D.1. 457-1,

Ex. 88, pp. 67-75 (at 689-90 of 829)), and, ifl understand her testimony correctly, that in the

"but-for world" she assumes that that EnerG2 would have continued as the carbon supplier, and

in the "actual world" she considers that it did close. Whether reliance on Ms. Rowe, as recited




1
  It is at best tedious scrolling through hundreds of pages looking for a document with only an exhibit number to
help locate it. Thus, for some of the citations to the record I have indicated the exact page or pages, indicated in the
form of "at_ of_," where the relevant document can be found.

                                                     Page 2 of 4
Case 1:18-cv-01391-RGA Document 500 Filed 08/10/21 Page 3 of 4 PageID #: 28349




in the expert report, is a sufficient basis for Dr. Mathur's opinions seems to be a subject for

cross-examination, not a ground for exclusion under Daubert.

       BASF cites Dr. Mathur's testimony at deposition for the proposition that she concluded

the damages were caused by the anticompetitive conduct and not by the lawsuit. (D.I. 456 at 33-

34, citing D.I. 457-1, Ex. 88, pp. 77-78 (at 690-91 of 829)). BASF also cites Dr. Mathur's expert

report (D.I. 457-1, Ex. 79, ,r,r 99-100 (at 287-90 of 829)), but the cited paragraphs do not

specifically mention the lawsuit. At the deposition, Dr. Mathur clearly addressed the lawsuit.

Each side cites the testimony that is supposed to support its position. In the end, I think Dr.

Mathur says she considered the lawsuit. The seemingly contradictory answer that she does not

offer "an estimate or any calculation" on the "impact" of the lawsuit is simply something that

Ingevity can explore on cross-examination.

       Thus, there is no Daubert basis to exclude any of Dr. Mathur's opinions. Ingevity's

Daubert motion (D.I. 440) is DENIED.

       BASF makes two main arguments. The first is that Dr. Rao's opinions concerning the

pro-competitive impact of the tying arrangements and the long-term agreements because they

permit "recoupment" oflngevity's investments should be excluded because they are contrary to

law.   The second is that Dr. Rao's analysis of how different inputs impact Dr. Mathur's

calculations should be excluded as not based on any evidence.

       There seems to be no dispute that the antitrust issues in this case are "rule of reason"

issues. Dr. Rao makes an economic argument that the tying arrangements and long-term

agreements have a pro-competitive effect. Dr. Mathur does not seem to disagree with the

general principle. (D.I. 442-14 at 90 ("while investments in capacity are beneficial for customers

and generally procompetitive, it is not necessary that Ingevity alone make those investments ....



                                             Page 3 of 4
Case 1:18-cv-01391-RGA Document 500 Filed 08/10/21 Page 4 of 4 PageID #: 28350




[But] Ingevity cannot show that this is the only way in which competitors would be induced to

invest in capacity.")). I believe the experts dispute whether Ingevity's activities in this particular

case are procompetitive or anticompetitive. I do not think that is a Daubert issue; I think it is a

case of the experts disagreeing over the application of the general principle to the facts of this

case.

        The briefing on the second issue, which is sometimes referred to by the parties as

concerning a "sensitivity analysis" (D.I. 468 at 18), indicates that Dr. Rao has offered opinions

as to what happens if some of Dr. Mathur's inputs are changed. I gather that Dr. Mathur

proposes various scenarios for damages, and that Dr. Rao challenges them. (See generally D.I.

459-1 at 82-109). The particular issue that is highlighted in the briefing concerns ''the risk that

BASF will fail to be adopted at an OEM after any given introductory platform." (Id. at 109       [,r
133]). As far as I can tell, Dr. Rao's multiplication exercise based on 50% is offered merely as

an illustration but has no substance behind it. Since his other opinions are at least arguably

tethered to the evidence, I agree that the 50% analysis, if permitted among the maze of other

opinions Dr. Rao has, is so unhelpful to the jury and significantly risks confusion, that I exclude

Dr. Rao's testimony on that extremely narrow point, as its limited probative value is substantially

outweighed by the risk of confusion. Fed. R. Evid. 403. By this ruling, I do not prohibit BASF

from cross-examining Dr. Mathur on the effect of different inputs.

        Thus, the Daubert motion as to Dr. Rao (D.I. 443) is DENIED except as to the

illustrative 50% analysis.                     ~

               IT IS SO ORDERED this /       0day of August 2021.

                                                       United States D strict Judge



                                             Page 4 of 4
